Citation Nr: 1039654	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-30 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for dermatitis of the hands, 
feet, and groin, to include as secondary to the service-connected 
seborrhea of the scalp and face.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from 
October 1972 to October 1975.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, 
which denied the Veteran's claim.

In a December 2006 rating decision, the RO granted service 
connection for seborrhea of the scalp and face.  

In January 2007, the RO received the Veteran's claim of 
entitlement to service connection for dermatitis of the hands, 
feet, and groin.  In February 2007, the RO received the Veteran's 
claim of entitlement to service connection for dermatitis of the 
hands, feet, and groin, to include as secondary to seborrhea of 
the scalp and face.  In the above-referenced August 2007 rating 
decision, the RO denied entitlement to service connection for 
dermatitis of the hands, feet, and groin.  The Veteran disagreed 
with the denial of the claim, and perfected his appeal by filing 
a timely substantive appeal [VA Form 9] in February 2008. 

In July 2009, the Board remanded the Veteran's claim of 
entitlement to service connection for dermatitis of the hands, 
feet, and groin, to include as secondary to the service-connected 
seborrhea of the scalp and face.  The Appeals Management Center 
(AMC) continued the previous denial in a November 2009 
supplemental statement of the case (SSOC).  

In March 2010, the Board again remanded the Veteran's claim.  The 
AMC continued the previous denial in an August 2010 SSOC.  The 
Veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.

In an April 2008 rating decision, the RO denied the Veteran 
service connection for bilateral hearing loss and tinnitus.  As 
evidenced by the claims folder, the Veteran did not express 
disagreement with the denial as to either of these claims.  
Accordingly, these issues are not in appellate status and will be 
discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The July 2009 Board decision also denied the Veteran's claim of 
entitlement to an earlier effective date prior to February 28, 
2006 for the award of service connection for seborrhea of the 
scalp and face.  To the Board's knowledge, no appeal was taken.  
The Board's decision is final, and that issue will be addressed 
no further herein.  See 38 C.F.R. § 20.1100 (2009). 


FINDING OF FACT

The competent and probative evidence does not support a finding 
that the Veteran's dermatitis of the hands, feet, and groin is 
related to either his military service or his service-connected 
seborrhea of the scalp and face.


CONCLUSION OF LAW

Entitlement to service connection for dermatitis of the hands, 
feet, and groin, to include as secondary to seborrhea of the 
scalp and face, is not warranted.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for 
dermatitis of the hands, feet, and groin, to include as secondary 
to seborrhea of the scalp and face.
 
In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be analyzed 
and a decision rendered.

Stegall concerns

As alluded to above, in July 2009 and March 2010, the Board 
remanded this claim and ordered either the agency of original 
jurisdiction (AOJ) or AMC to schedule the Veteran for a VA 
examination, and associate a report of the examination with the 
Veteran's claims folder.  The Veteran's claim was then to be 
readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded VA examinations in September 2009 and March 2010, and 
reports of the examinations were associated with his claims 
folder.  The Veteran's claim was readjudicated via November 2009 
and August 2010 SSOC's.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to include 
notice with respect to the effective-date element of the claim, 
by letters mailed in February and June 2007, prior to the initial 
adjudication of his claim.  In short, the record indicates the 
Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim and there is no reasonable possibility 
that further assistance would aid in substantiating this claim.  
The evidence of record includes the Veteran's service treatment 
records, statements from the Veteran and other individuals, an 
Internet article, photographs, as well as private and postservice 
VA treatment records.  

Additionally, the Veteran was afforded a VA examination in March 
2010.  The VA examination report reflects that the examiner 
interviewed and examined the Veteran, reviewed his past medical 
history, reviewed his claims folder, documented his current 
medical conditions, and rendered appropriate diagnoses consistent 
with the remainder of the evidence of record.  The Board 
therefore concludes that the VA examination report is adequate 
for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also 
Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate]. 

Thus, the Board finds that under the circumstances of this case, 
VA has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA need 
be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has retained the services 
of an accredited representative.  In his February 2008 
substantive appeal [VA Form 9], he declined the option of 
testifying at a personal hearing.

Accordingly, the Board will proceed to a decision as to the issue 
of entitlement to service connection for dermatitis of the hands, 
feet, and groin, to include as secondary to the service-connected 
seborrhea of the scalp and face.

Analysis

Pertinent legal criteria

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a service-
connected disability.  See 38 C.F.R. § 3.310(a) (2010); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected disease 
or injury and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

Direct service connection for dermatitis of the hands, feet, and 
groin

As detailed above, in order to establish service connection, 
there must be (1) medical evidence of a current disability; (2) 
evidence of in-service incurrence of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See Hickson, 
supra.

With respect to Hickson element (1), the competent medical 
evidence of record documents diagnoses of eczema of the groin as 
well as a rash on the Veteran's hands and feet.  See the June 
2007 VA examination report.  

The Board notes that at the most recent VA examination in March 
2010, the VA examiner diagnosed the Veteran only with xeroderma 
of the distal legs, ankles, and heels.  Dermatitis of the groin 
and hands was not diagnosed.  However, the Court has held that 
the "current disability" requirement is satisfied "when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim . . . 
even though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  Accordingly, because the Veteran evidenced skin 
disabilities of the hands and groin after he filed his claim for 
VA benefits in February 2006, Hickson element (1), current 
disability, is satisfied as to dermatitis of the hands, feet, and 
groin.

With respect to Hickson element (2), evidence of an in-service 
incurrence of injury or disease, the Veteran's service treatment 
records document treatment for skin conditions on multiple 
occasions.  Specifically, in February 1973, he sought treatment 
for pruritis, and was prescribed cream for treatment.  Further, 
he was treated for penile lesions in April 1973, and in August 
1973, he complained of sores on his penis and was diagnosed with 
herpes simplex, type II.  Moreover, he was treated for 
folliculitis of the public hair in August 1974.  Additionally, in 
March 1975, he complained of body lice in his groin area, and was 
diagnosed with pediculosis of the pubic region.  Notably, 
however, his September 1975 separation examination is absent any 
indication of dermatitis of the hands, feet, or groin.

The Veteran was afforded a VA medical examination for his 
dermatitis of the hands, feet, and groin in March 2010.  The 
examiner considered the Veteran's report of lesions on his hands, 
feet, and groin shortly after discharge from service, as well as 
his report of continued flare-ups.  Despite the Veteran's 
complaints of flare-ups after discharge from service, the VA 
examiner concluded that "the conditions of the groin, hands, and 
feet did not originate during the [V]eteran's active service."  
The examiner's rationale for his conclusion was based on a review 
of the Veteran's claims folder as well as consideration the 
Veteran's current complaints of flare-ups on his hands, feet, and 
groin and his medical history.  The VA examiner specifically 
noted a review of prior VA examinations for the Veteran's 
dermatitis which he opined "do not have any relevance to [the 
Veteran's] condition of the hands, feet, and groin."  

The March 2010 VA examination report appears to have been based 
upon thorough review of the record, thorough examination of the 
Veteran, and thoughtful analysis of the Veteran's entire history.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale to 
support his opinion"].  Further, in rendering the opinion, the 
VA examiner specifically considered the Veteran's service 
treatment records, and determined that the Veteran's current 
dermatitis was not related to his military service.  

The Veteran has not submitted a competent medical opinion to 
contradict the VA examiner's opinion.  As was explained in the 
VCAA section above, the Veteran has been accorded ample 
opportunity to present competent medical evidence in support of 
his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is the claimant's responsibility to support a 
claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to 
report his symptoms both current and past (including flare-ups 
and itching), has presented no clinical evidence of a nexus 
between his dermatitis of the hands, feet, and groin and his 
military service.  The Board finds that the Veteran as a lay 
person is not competent to associate any of his claimed symptoms 
to his military service.  That is, the Veteran is not competent 
to opine on matters such as the etiology of his diagnosed 
dermatitis of the hands, feet, and groin.  Such opinion requires 
specific medical training and is beyond the competency of the 
Veteran or any other lay person.  In the absence of evidence 
indicating that the Veteran has the medical training to render 
medical opinions, the Board must find that his contention with 
regard to a medical nexus between his dermatitis of the hands, 
feet, and groin and his military service to be of no probative 
value.  See also 38 C.F.R. § 3.159(a)(1) (2010) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Accordingly, the 
statements offered by the Veteran in support of his own claim are 
not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  The Board notes that the Veteran appears to be 
contending that he has had dermatitis of the hands, feet, and 
groin continually since service.  However, the first postservice 
evidence of complaint of, or treatment for, dermatitis of the 
hands, feet, or groin is dated in July 1996.  See a private 
treatment record from B.C., M.D., dated in July 1996.  This was 
more than twenty years after the Veteran left service in October 
1975.  

While the Veteran is competent to report dermatitis over the 
years since service, the Board notes that dermatitis was not 
reported at the time of his service discharge.  The Board finds 
that his current statements regarding a continuity of dermatitis 
of the hands, feet, and groin since service are not credible.  
His September 1975 separation examination from service 
contradicts any current assertion that his current dermatitis of 
the hands, feet, and groin was manifested during service.  
Moreover, a VA dermatology examination report dated in August 
1978 does not document any complaints of or diagnoses of 
dermatitis of the hands, feet, or groin.  There is no competent 
medical evidence that the Veteran complained of or was treated 
for dermatitis of the hands, feet, and groin for many years after 
his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to account 
for the lengthy time period after service for which there was no 
clinical documentation of the claimed condition].  The Board 
accordingly places no probative value on the assertions of the 
Veteran that there has been a continuity of symptomatology dating 
to service.  Therefore, continuity of symptomatology after 
service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's 
claim fails on this basis.  
 
Secondary service connection for dermatitis of the hands, feet, 
and groin

The Veteran alternatively contends that his service-connected 
seborrhea of the scalp and face caused his dermatitis of the 
hands, feet, and groin disability.

As was detailed above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be:  (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence establishing 
a connection between the service-connected disability and the 
current disability.  
See Wallin, supra.

With regard to element (1), as discussed, above, the evidence of 
record documents diagnoses of dermatitis of the hands, feet, and 
groin.  Accordingly, the first Wallin element has been satisfied.

Wallin element (2) is satisfied; the Veteran is service-connected 
for seborrhea of the scalp and face.

Turning to crucial Wallin element (3), medical nexus, the 
competent and probative evidence demonstrates that the Veteran's 
diagnosed dermatitis of the hands, feet, and groin is unrelated 
to his service-connected seborrhea of the scalp and face.  

Specifically, the March 2010 VA examiner considered the Veteran's 
report of lesions on his hands, feet, and groin shortly after he 
received in-service treatment for seborrhic dermatitis of the 
face and scalp and behind his ears, as well as his report of 
continued flare-ups.  Despite the Veteran's complaints of flare-
ups after receiving treatment for seborrhic dermatitis of the 
scalp, face, and behind the ears, the VA examiner concluded that 
"the conditions of the hands, feet and groin are not as likely 
as not related to [the Veteran's] [s]ervice-connected 
seborrhea," and "[t]he condition involving hands, feet and 
groin have not been aggravated as a result of the [V]eteran's 
[s]ervice-connected seborrhea."  The examiner's rationale for 
his conclusion was based on a review of the Veteran's claims 
folder as well as consideration of the Veteran's current 
complaints of flare-ups on his hands, feet, and groin and his 
medical history.  The VA examiner specifically noted a review of 
prior VA examinations for the Veteran's dermatitis which he 
opined "do not have any relevance to [the Veteran's] condition 
of the hands, feet, and groin."  

The March 2010 VA examination report appears to have been based 
upon thorough review of the record, thorough examination of the 
Veteran, and thoughtful analysis of the Veteran's entire history.  
See Bloom, supra.

The Board observes that the Veteran submitted an Internet article 
dated in June 2008 which discusses the effects of seborrhic 
dermatitis.  In particular, the report states that "[s]eborrhic 
dermatitis can also affect the skin on other parts of the body, 
such as the fact and chest, and the creases of the arms, legs and 
groin."

The Board notes that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See Wallin 
v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence may include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports and analyses].  However, 
the Internet article submitted by the Veteran is of a general 
nature and does not contain any information or analysis specific 
to the Veteran's case.  As such, the medical article submitted by 
the Veteran is of no probative value.  Additionally, the Court 
has held on several occasions that medical evidence that is 
speculative, general or inconclusive in nature cannot support a 
claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Finally, the 
March 2010 VA examiner specifically noted a review of the 
Internet article, and reported that "[the Internet medical 
article does] not have any relevance to [the Veteran's] condition 
of the hands, feet, and groin."  As discussed in detail above, 
the VA examiner reviewed the Veteran's medical history, 
considered his complaints, and conducted an examination of the 
Veteran.  The Board has therefore placed great probative value on 
the findings of the VA examiner.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson, supra.  "Lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau, supra; see also 
Buchanan, supra.

The Board notes that the Veteran, while entirely competent to 
report his symptoms both current and past (including flare-ups 
and itching), has presented no clinical evidence of a nexus 
between his dermatitis of the hands, feet, and groin and his 
service-connected seborrhea of the scalp and face.  The Board 
finds that the Veteran as a lay person is not competent to 
associate any of his claimed symptoms to his seborrhea of the 
scalp and face.  That is, the Veteran is not competent to opine 
on matters such as the etiology of his diagnosed dermatitis of 
the hands, feet, and groin.  Such opinion requires specific 
medical training and is beyond the competency of the Veteran or 
any other lay person.  In the absence of evidence indicating that 
the Veteran has the medical training to render medical opinions, 
the Board must find that his contention with regard to a medical 
nexus between his dermatitis of the hands, feet, and groin and 
his seborrhea of the scalp and face to be of no probative value.  
See also 38 C.F.R. § 3.159(a)(1) (2010) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  As such, the statements 
offered by the Veteran in support of his own claim are not 
competent evidence of a medical nexus.

Accordingly, Wallin element (3) is not met, and the Veteran's 
claim fails on this basis.  
 
Conclusion

In summary, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
dermatitis of the hands, feet, and groin, to include as secondary 
to the service-connected seborrhea of the scalp and face.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for dermatitis of the hands, 
feet, and groin, to include as secondary to the service-connected 
seborrhea of the scalp and face is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


